Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 1 of 33
Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 2 of 33
Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 3 of 33
Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 4 of 33
Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 5 of 33
Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 6 of 33
Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 7 of 33
Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 8 of 33
Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 9 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 10 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 11 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 12 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 13 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 14 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 15 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 16 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 17 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 18 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 19 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 20 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 21 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 22 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 23 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 24 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 25 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 26 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 27 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 28 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 29 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 30 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 31 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 32 of 33
 Case 14-67619-wlh Doc 101-2 Filed 01/13/21 Entered 01/13/21 09:50:17 Desc
Exhibit Application for Compensation for Attorney for Chapter 7 Trustee Page 33 of 33
